internal_revenue_service number release date index number ------------------------------- ------------------------- ------------------------ -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-126400-10 date date legend distributing ------------------------------------------------------------------- ------------------------------------------------------------ ------------------------- controlled ------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------------------- ------------------------------------------------------------------ -------------------------------------------------------------------------------- state a ------------- businessa --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------- businessb itema itemb perioda datea propertya --------------------------------------------- ------ --------------------- -------------------------------------- ------------------------- ---------------------------------------- plr-126400-10 ---------------------------------------- propertyb propertyc --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- propertyd ------------------------------------------ shareholderm -------------------------------------------------------------- ----------------- shareholderd -------------------------------------------------------------- ------------------- e f ------------------------------ ---- dear --------------- this letter responds to your representative’s letter of date requesting rulings as to the federal_income_tax consequences of proposed transactions the material information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distribution described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing company or the controlled company or both see sec_355 of the internal_revenue_code and sec_1_355-2 of the regulations and iii whether this distribution is part of a plan or a series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in distributing or controlled see sec_355 of the code and sec_1_355-7 of the regulations in addition no opinion is expressed as to the tax consequences of any matter other than step i step ii and step iii of the proposed transactions below furthermore other than as stated in the plr-126400-10 rulings below no opinion is expressed as to the validity of any subchapter_s_election of either distributing or controlled summary of facts distributing is a statea corporation that uses the cash_method_of_accounting and a calendar_year distributing is a subchapter_c_corporation but as part of the proposed transactions described herein distributing will elect to be treated as a subchapter_s_corporation for federal_income_tax purposes distributing is engaged in businessa and businessb and has been engaged in businessa for many years distributing has outstanding e shares of common_stock and no other stock all of which stock is held percent by shareholderm and percent by shareholderd both shareholders contribute to the management of distributing and its businesses distributing will form controlled as a statea corporation controlled will elect to be treated as an s_corporation for federal_income_tax purposes controlled will use the cash_method_of_accounting and a calendar_year controlled will have outstanding one class of stock which initially will all be held by distributing corporate separation to facilitate one or more corporate business purposes shareholderm and shareholderd propose to each operate his own separate corporation this is intended to enable each entity to focus on its own coherent business strategy to achieve this separation distributing will transfer half of its assets and certain liabilities to controlled in exchange for all the stock in controlled and then will distribute all the controlled stock to shareholderm controlled will receive approximately half of the assets associated with businessa and half of the assets associated with businessb distributing financial information financial statements and other information submitted by distributing indicate that distributing’s businessa has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years with one exception the exception is perioda when distributing engaged in limited businessa activity due to a temporary significant increase in the cost of supplies necessary to conduct businessa transactions betweeen shareholders shareholder property exchanges in order to facilitate separate operations it is anticipated that shareholderm and shareholderd will engage in one or possibly more exchanges of property with each other shareholderm will exchange his undivided one-half interest in propertya for the undivided one-half interest in propertyb that is held by shareholderd transactions involving distributing but not controlled plr-126400-10 in order to have funds to facilitate the proposed corporate separation distributing may borrow funds from a bank or other unrelated party prior to the proposed transactions described below the proposed transactions for distributing and controlled the contribution distribution and s elections step i the contribution distributing will form controlled controlled will have one class of common_stock authorized distributing will transfer to controlled approximately one half of the assets of both businessa and businessb including real_property and equipment and certain liabilities associated with businessesa b in exchange distributing will receive all of controlled’s outstanding_stock it is probable that propertyc will be included in the assets transferred to controlled also it is probable that the assets transferred will include property for which an investment_tax_credit was taken in prior years to equalize values i cash or other assets may also be transferred to controlled and ii the amount of liabilities assumed by controlled or associated with the transferred assets may be more or less than one-half of distributing’s liabilities step ii the distribution distributing will distribute to shareholderm all of the controlled stock in exchange for all of shareholderm’s distributing stock step iii the s elections controlled will make an election under sec_1362 to be treated as a subchapter_s_corporation for federal_income_tax purposes effective immediately following the distribution distributing will make an election to be treated as a subchapter_s_corporation for federal_income_tax purposes effective date transactions involving controlled but not distributing following the proposed transactions above it is probable that controlled will rent propertyc to shareholderd result of transactions following the above transactions it is anticipated that shareholderm and shareholderd will hold the following property interests shareholderd will own all the stock in distributing and the entire ownership_interest in propertya shareholderm will own all the stock in controlled and the entire ownership_interest in propertyb plr-126400-10 shareholderm and shareholderd will each continue to own an undivided half interest in propertyd shareholderd will rent propertyc from controlled representations distributing has made the following representations in connection with the proposed transactions representations as to the step i contribution and the step ii distribution a the shareholder property exchange and the property rental are each being negotiated separately from all the other transactions described above the property rental payments will be at fair_market_value and the terms of the property rental will be consistent with normal rental agreements for such property none of the terms of the step i contribution or the step ii distribution was in any way affected by the property values or other terms in either the shareholder property exchange or the property rental or any other transaction b except as described above neither the step i contribution nor the step ii distribution is related to or part of a plan involving any other transactions c there is no plan or intention for either distributing or controlled to issue any stock except for the issuance of controlled stock as described in step i above d none of the transactions described above will result i in a situation in which one party recognizes income but another party recognizes the deductions associated with such income or ii in a situation where one party owns property but another party recognizes the income or deductions associated with such property e distributing controlled and each of the shareholders will each pay his her or its own expenses_incurred in connection with each of the above transactions f distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 g the fair_market_value of the controlled stock received by shareholderm in the distribution will be approximately equal to the fair_market_value of the distributing stock surrendered by such shareholder in exchange therefor h no part of the stock in controlled is being received by shareholderm as a plr-126400-10 creditor or employee or in any capacity other than as a shareholder of distributing i distributing has directly owned and operated businessa for over five years distributing will not have either directly or indirectly acquired businessa during the five-year period prior to the distribution j except with regard to perioda the years of financial information submitted on behalf of businessa is representative of the present operations of businessa and there have been no substantial operational changes since the date of the last financial statements submitted for such business k the limited amount of businessa activity during perioda was the result of a significant raw material price increase this raw material itema is essential to businessa and constitutes a major expense for businessa at the start of perioda the price of itema increased very significantly in addition publications projected that this itema price increase would continue for a significant part of the perioda business cycle at the same time however there was no corresponding increase in the projected price of itemb the businessa finished product this perioda increase in the price for itema without any corresponding increase in the price for itemb is well documented as a result of this itema price increase distributing’s management believed that the full operation of businessa during perioda would result in distributing incurring unacceptably high operating losses accordingly at the start of perioda distributing’s management decided to temporarily suspend most businessa operations l businessa has been operated by the family of shareholdersd and m for over f years a very substantial number of years in the years before the pre-distribution 5-year period there have been several other periods where management suspended much of businessa’s active operations due to a rapid rise in raw material_costs and other adverse circumstances however once these adverse circumstances were overcome businessa resumed full active operation m during the 5-year period immediately prior to the distribution distributing management never at any time had any intent for distributing to permanently cease being engaged in businessa n following the step ii distribution distributing and controlled will each continue independently and with its own separate employees including its officers and shareholders acting on its behalf to be directly engaged in the active_conduct of its businessa o the distribution is carried out for the corporate business_purpose of enabling distributing and controlled to each focus on its own coherent business strategy with shareholderm and shareholderd each concentrating on his own separate plr-126400-10 business the distribution is motivated in whole or substantial part by one or more of these corporate business purposes p the distribution will not be used principally as a device for the distribution of earnings_and_profits of distributing or controlled or of both distributing and controlled q before and immediately after the distribution distributing will have outstanding solely a single class of common_stock and controlled will have outstanding solely a single class of common_stock at the time of the proposed transactions neither distributing nor controlled will have outstanding any debt or convertible securities warrants or options or any other type of right or instrument where such right or instrument constitutes an equity_interest in distributing or controlled or where pursuant to such right or instrument any person could acquire an equity_interest in distributing or controlled r it is probable that distributing will transfer to controlled some assets that serve as security for a loan that was made to shareholderm on datea distributing is not liable for payment of this loan the liability for this loan will not be assumed by controlled shareholderm represents that i he personally will be responsible for all payments on this loan and ii that in no event will this loan be paid_by controlled s with regard to the assets transferred from distributing to controlled both i the total adjusted_basis of such assets and ii the total fair_market_value of such assets will each equal or exceed the sum of the liabilities as determined under sec_357 assumed by controlled t all of the liabilities of distributing assumed by controlled as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets transferred u distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the proposed transactions v payments made in connection with all and any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length w neither distributing nor controlled is or will be an investment_company as defined in sec_368 and iv x the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty-percent or greater interest within plr-126400-10 the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation it is planned for shareholderd to hold over percent of the stock in distributing and for shareholderm to hold over percent of the stock in controlled y no intercorporate debt will exist between distributing and controlled and there will be no indebtedness between distributing and any entity directly or indirectly controlled by controlled or between controlled and any entity directly or indirectly controlled by distributing z neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 in addition immediately following the distribution no person will hold a percent or greater interest within the meaning of sec_355 and d in either distributing or controlled except for persons who held a percent or greater interest prior to the distribution aa controlled will not transfer any assets to distributing except stock in controlled bb with regard to the proposed transfer of investment_tax_credit property from distributing to controlled and with regard to the transfer of any other investment_credit_property or similar_property all required adjustments will be made so as to properly reflect the disposition including any early disposition of such property in accord with sec_50 or a and any other applicable provisions cc immediately prior to the distribution each share of the outstanding_stock in distributing will have been held by its then current holder at all times during the 5-year period prior to the distribution except for any within-family transfers of stock as a result of a family_member death dd there is no plan or commitment by distributing or controlled or by any of the shareholders for any shareholder to sell exchange transfer by gift redeem or otherwise dispose_of any of the stock in distributing or controlled except as described in the proposed transactions subsequent to the distribution it is not expected that there will be any change in any shareholder’s holding of stock in distributing or controlled ee distributing uses and controlled will use the cash_method_of_accounting ff there is no plan or intention i to liquidate either distributing or controlled ii to merge either distributing or controlled with any other corporation or iii to sell or otherwise dispose_of the assets of either distributing or controlled subsequent to the distribution except for dispositions described above in the proposed transactions and dispositions of assets in the ordinary course of business on the effective date of distributing’s s_corporation_election distributing will be eligible to elect s_corporation status pursuant to sec_1362 plr-126400-10 gg there is no plan or intention by either distributing or controlled directly or through any subsidiary or related_entity to purchase any of its outstanding_stock or other equity interests after the distribution other than through purchases meeting the requirements of sec_4 b of revproc_96_30 hh the distribution is not intended to or expected to result in a reduction in the total amount of federal_income_tax payable by distributing and its successors that is the total amount of federal_income_tax payable after the distribution by distributing and controlled is anticipated to be no less than the amount that would be payable by distributing if the distribution did not occur as a result of the step iii s elections the income of distributing and controlled will flow through to their shareholders thus the s elections will result in changes in the tax payable however absent the s elections it is anticipated that the distribution would not result in any decrease in the total amount of federal_income_tax payable representations as to the step iii s elections ii jj immediately after the step ii distribution controlled will be eligible to elect s_corporation status pursuant to sec_1362 kk controlled will elect to be treated as an s_corporation effective immediately after the distribution ll none of the persons holding stock membership interests or any equity_interest in either distributing or controlled is a nonresident_alien_individual a foreign_corporation or a_trust except for trusts meeting the requirements of sec_1361 mm there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled nn distributing does not use the lifo_method for inventory rulings based solely on the information submitted and the representations set forth above we rule as follows rulings with regard to the step i contribution and the step ii distribution the transfer of assets from distributing to controlled in the contribution followed by the distribution will constitute a reorganization within the meaning of plr-126400-10 sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for stock in controlled and the assumption_of_liabilities of distributing by controlled in the contribution sec_361 and sec_357 sec_1032 no gain_or_loss will be recognized by controlled on the contribution the basis of each asset received by controlled will be determined in accordance with sec_362 and sec_362 the holding_period for each of the assets received by controlled will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution to shareholderm of controlled stock in the distribution as described above sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholderm upon receipt of controlled stock in the distribution sec_355 for shareholderm immediately after the distribution the shareholder’s basis in the controlled stock received will be the same as the basis of the distributing stock surrendered by shareholderm in exchange therefor sec_358 for shareholderm the holding_period of the controlled stock will include the holding_period of the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset in the hands of such shareholder on the date of the exchange sec_1223 as provided in sec_312 of the code the proper allocation of earnings_and_profits among distributing and controlled will be made under sec_1_312-10 rulings with regard to step iii the s elections by controlled and distributing provided that the distribution is undertaken immediately after the contribution distributing's momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render controlled ineligible to elect to be an s_corporation for its first taxable_year if controlled otherwise meets the requirements of a small_business_corporation under plr-126400-10 sec_1361 controlled will be eligible to elect to be a subchapter_s_corporation under sec_1362 for its first taxable_year controlled will be subject_to the built-in_gain provisions of sec_1374 with respect to the assets transferred from distributing to controlled upon becoming a subchapter_s_corporation distributing will be subject_to the built-in_gain provisions of sec_1374 with respect to its retained assets see sec_1374 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings in particular as provided above no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the code and sec_1 d of the regulations and iii whether the distribution is part of a plan or series of related transactions under sec_355 in addition except to the extent specifically provided in the rulings above no opinion is expressed as to i the validity of any s_corporation_election of either distributing or controlled ii whether either distributing or controlled is eligible to be taxed as an s_corporation and iii whether distributing and controlled’s elections to be an s_corporation will be valid procedural statements this private_letter_ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of each taxpayer involved for the taxable_year s in which the transactions are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-126400-10 of this ruling letter plr-126400-10 pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely _marlene p oppenheim_____ marlene p oppenheim senior counsel branch office of associate chief_counsel corporate cc
